Title: To James Madison from James Simpson, 3 June 1803 (Abstract)
From: Simpson, James
To: Madison, James


3 June 1803, Tangier. No. 57. The brig Mary of Salem, William Webb, master, owned by John Derby, has been requisitioned for the emperor’s service at Mogador to convey masts and naval stores to Salé. “Every possible opposition was made on the part of Mr Gwyn & Mr Brown the Supercargo, but to no effect.” Brown demanded $1,000 for the service; the governor of Mogador “promised to pay whatever should be considered reasonable by the Commerce of that place.” Doubts even that will be forthcoming, “for in this Country such services are commonly looked for at the hand of the Nation the Vessel belongs to.” Orders have been given for the two ships at Rabat, the one at Larache, and the two galleys at Tetuán to be made “ready for Sea, with all possible expedition.”
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 2). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

